171 Wis. 2d 35 (1992)
489 N.W.2d 915
WILLIAM WRIGLEY JR., CO., Petitioner-Respondent-Petitioner,
v.
Wisconsin DEPARTMENT OF REVENUE, Appellant.
Wisconsin DEPARTMENT OF REVENUE, Petitioner-Appellant,
v.
WILLIAM WRIGLEY, JR., CO., Respondent-Petitioner.
No. 88-2265.
Supreme Court of Wisconsin.
Filed October 13, 1992.
*36 PER CURIAM.
Mandate vacated.
The decision of this court issued on February 19, 1991, reversing the decision of the court of appeals having been reversed by the United States Supreme Court on June 19, 1992.
IT IS ORDERED that the mandate of this court filed on February 19, 1991, is vacated. This court has ordered additional briefing on the issue of whether the taxes assessed against Wrigley are "delinquent" and therefore subject to the delinquent interest provisions of sec. 71.13(1)(a), Stats. 1985-86 and will render a decision on that issue in due course.